Case: 13-50170       Document: 00512345306         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 13-50170
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANKLIN L. WILLIAMS,

                                                  Petitioner-Appellant

v.

MIKE PEARCE, Warden, FCI Bastrop; UNITED STATES MARSHALS
SERVICE,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-368


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Franklin L. Williams, federal prisoner # 12952-021, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal from the district court’s
dismissal without prejudice of his 28 U.S.C. § 2241 petition. In his petition,
Williams argued that (1) he cannot pursue his remedies, including 28 U.S.C.
§ 2255 relief, because the Bureau of Prisons lost some of his property; (2) he is
being denied due process and access to the courts because of the loss of his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50170      Document: 00512345306        Page: 2    Date Filed: 08/19/2013

                                    No. 13-50170

property; (3) his case represents an extraordinary circumstance; (4) he is being
denied his right to access a 1996 grand jury transcript, which allegedly contains
evidence proving he was not properly indicted; and (5) he is being denied access
to the courts by an illegal injunction issued in a Georgia state court. He further
alleged that he is actually innocent of the charges against him.
      Williams does not address the district court’s reasons for certifying that
his appeal was not taken in good faith. Rather, he generally states that his lost
property contains evidence of his actual innocence and that he is being denied
access to the courts. He also states in conclusory terms that he has proven that
his constitutional rights are being violated. Absent from Williams’s pleadings,
however, is any discussion of the district court’s determination that none of his
challenges are properly cognizable under § 2241. Nor has he presented any
meaningful challenge to the sanctions imposed by the district court.
Accordingly, the IFP motion is DENIED. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997).
      Further, the failure by Williams to address in his brief the district court’s
bases for dismissing his claims, “without even the slightest identification of any
error in [the district court’s] legal analysis or its application to [his] suit . . ., is
the same as if he had not appealed that judgment.” Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because the appeal
does not involve legal points arguable on their merits, the appeal is DISMISSED
AS FRIVOLOUS. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH
CIR. R. 42.2.
      Williams previously has been warned that frivolous, repetitive, or
otherwise abusive filings would invite sanctions. He has failed to heed that
warning. Accordingly, he is ORDERED to pay a sanction of $100 to the Clerk
of this Court. He is BARRED from filing any pleading in this court or any court
subject to this court’s jurisdiction seeking to challenge his 1997 Georgia state
conviction and sentence, his 2007 federal conviction and sentence, or the alleged

                                           2
    Case: 13-50170     Document: 00512345306      Page: 3    Date Filed: 08/19/2013

                                  No. 13-50170

loss of his legal materials unless he first obtains leave of the court in which he
seeks to file such a pleading. Williams is further CAUTIONED that any future
frivolous, repetitive, or otherwise abusive filings in the district court or in this
court will subject him to additional and progressively more severe sanctions.




                                         3